DETAILED ACTION
Status of Claims

Claims 1-6 & 16-25 are currently pending and have been examined in this application.  This communication is the first action on the merits. 
Claims 7-15 have been cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/5/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Applicant's arguments filed regarding the restriction requirement have been fully considered, and the claims have been entered.  Applicant made a typo and referred to Claims 1-6 & 16-20 as Group 2, but it refers to Group 1 of the restriction requirement.      

	
	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 25:
Lack of antecedent basis with regard to “the first computing device”.  The Examiner will interpret this as “the computing device”.


	Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 & 16-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 21 as the claim that represents the claimed invention for analysis and is similar to system Claims 1 & 16.  Claim 21 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


receiving a request to process a funds transfer from a client device, the request comprising a transaction identifier; providing a list of institutions to the client device; receiving, from the client device, a first selection of an institution from the list of institutions; requesting, from the client device, authentication credentials for the institution selected from the list of institutions; in response to receiving the authentication credentials, providing the client device with a list of accounts associated with the institution selected from the list of institutions; receiving, from the client device, a second selection of an account from the list of accounts; and providing, to a computing device, the transaction identifier, a first identifier for the institution selected from the list of institutions, and a second identifier for the account selected from the list of accounts.  



which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (commercial or legal interactions) of transferring funds between accounts.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The devices in Claim 21 are just using generic computer components (in addition to the devices, processor & memory of Claim 1 and non-transitory CRM, processor and devices of Claim 16).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 16 & 21 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1, 16 & 21 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claim 2 & 5 – display – which is just a generic computer component used to further implement the abstract idea, Claim 3, 18 & 23 – URI – which is mere data representation, ATM machine withdrawals – which are data representations, Claim 4 & 5 – user interface – which is just a computer tool used to further implement the abstract idea, Claim 6 – SMS – which is just a computer tool used to further implement the abstract idea) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 & 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Jackson (US 20110213707).

Claim 1. 


Jackson teaches the following limitations: 


a first computing device comprising a processor and a memory; and machine-readable instructions stored in the memory that, when executed by the processor, cause the first computing device to at least: 

(Jackson – [0012] According to various embodiments, there may be: one or more personal payment service (PPS) systems 105, each associated with one or more PPS computers 140 or PPS computing devices; one or more payers 112, each associated with one or more suitable payer devices 110 (e.g., computers, mobile devices, telephones, etc.); one or more payees 117, each associated with one or more suitable payee devices 115 ( e.g., computers, mobile devices, telephones, etc.); and one or more financial institution systems (e.g., systems associated with banks) [0090] These computer program instructions may also be stored in a computer-readable memory that can direct a computer or other programmable data processing apparatus to function in a particular manner; [0078] an invitation or other suitable message may be generated and transmitted to the designated payee utilizing the first contact identifier. The invitation may include a wide variety of different information as desired in various embodiments of the invention, such as…a link (e.g. a hyperlink to…and/or an indicator…a unique transaction code..associated with the payment request.))

Examiner Note:  The first computing device is being interpreted as the payee device.


receive a message from a second computing device, the message comprising a notification of a funds transfer and a transaction identifier linked to the funds transfer; and 


(Jackson – [0076] At block 505, a payment request may be received from a payer or on behalf of a payer. For example, a payment request may be received from a payer utilizing a suitable payer device, such as the payer device 110 illustrated in FIG. 1. [0078] an invitation or other suitable message may be generated and transmitted to the designated payee utilizing the first contact identifier. The invitation may include a wide variety of different information as desired in various embodiments of the invention, such as…a link (e.g. a hyperlink to…and/or an indicator…a unique transaction code…or other identifier…associated with the payment request.)



Examiner Note:  Interpreting the second computing device to be the payer device. 


send a request to process the funds transfer to a third computing device, the request comprising the transaction identifier for the funds transfer, an account identifier and an institution identifier.  


(Jackson – [0077] a payment may be directed to the designated payee utilizing stored information associated with the payee, such as a financial account number, financial institution identifier, etc. [0078] The invitation may include a wide variety of different information as desired in various embodiments of the invention, such as an indication that a payment is available for the payee, an invitation for the payee to register with the PPS system 105, contact information associated with the PPS system 105, a link (e.g., a hyperlink) to or Web address of the PPS system 105 and/or an indicator (e.g., a unique transaction code, pointer, or other identifier) of the stored information associated with the payment request.  [0079] payee information…may be received as a result of the payee establishing a communications session…with the PPS system…a payee may select a link included in an invitation to establish a communications session between a payee device 115 and the PPS system 105… a wide variety of different types of payee information may be received as desired in various embodiments of the invention, such as identifying information (e.g., a second contact identifier), login information, access credentials and/or information identifying a financial institution of the payee, that may be utilized to identify and/or access a pre-existing account of the payee. In certain embodiments, the indicator of stored information associated with the payment request may also be received in conjunction with the payee information. [claim 20] wherein the invitation comprises embedded information associated with the link such that activation of the link facilitates communication of the indicator to the payment service provider system. [Fig. 5])

Examiner Note: Payee device (first computing device) sends a request to the PPS device (third computing device) upon activating the link. 



Claim 2. 

Jackson teaches the limitations of Claim 1, and further teaches:

wherein the machine-readable instructions stored in the memory that, when executed by the processor, cause the first computing device to at least: receive an indication that the funds transfer is complete; and 

(Jackson – [0014] A PPS computer 140 may be any suitable processor-driven device that facilitates the receipt and/or processing payment requests that are received from payers 112 [0027] facilitate receipt of various message[s] from the PPS system 105, such as a notification that a payment request has been received and/or a notification that a requested payment has been made to a payee 117. In certain embodiments, more than one payer device 110 may be utilized by a payer 112. For example, a first payer device may be utilized by the payer 112 to submit a payment request and a facilitate communication between the payee 117 and the PPS system 105…the payee 117 may receive information associated with a payment request…or an indicator of information associated with a payment request; [Fig. 2])



    PNG
    media_image1.png
    1062
    782
    media_image1.png
    Greyscale



Examiner Note: The PPS facilitates the receipt of various messages including notifications of completed payment to a payee.  

render, on a display of the first computing device, the indication that the funds transfer is complete.  

(Jackson – [0025] the PPS computer 140 may receive and/or communicate information to other components of the system 100, such as the payer device 110, the payee device 115, and/or the financial institutions 120, 130. As desired, any number of Web sites, interface screens, and/or other presentations (e.g., graphical user interfaces, telephone presentations, voice presentations, etc.) may be provided or presented to a payer 112 or payee 117 via the network interfaces 144. [0027] a suitable payer device 110 may additionally facilitate receipt of various message[s] from the PPS system 105, such as a notification that a payment request has been received and/or a notification that a requested payment has been made to a payee 117)

Claim 6. 

Jackson teaches the limitations of Claim 1, and further teaches:


wherein the message is a short message service (SMS) message.  

(Jackson – [0019] The payment module 148 may be operable, configured, and/or programmed to receive information associated with a payment request made by a payer 112 and/or to process the received payment request… if the first contact identifier is a mobile telephone number, then the payment module 148 may transmit an SMS message to a mobile device ( e.g., mobile phone) of the payee 117. [0047])


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 & 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 20110213707) in view of Hockey (US 10003591).


Claim 3. 


Jackson in combination with the references taught in Claim 1 teach those respective limitations.  Jackson further teaches:

wherein the transaction identifier is included within a uniform resource indicator (URI) that is included in the message, and 

(Jackson – [0076] At block 505, a payment request may be received from a payer or on behalf of a payer. For example, a payment request may be received from a payer utilizing a suitable payer device, such as the payer device 110 illustrated in FIG. 1. [0078] an invitation or other suitable message may be generated and transmitted to the designated payee utilizing the first contact identifier. The invitation may include a wide variety of different information as desired in various embodiments of the invention, such as…a link (e.g. a hyperlink to…and/or an indicator…a unique transaction code…or other identifier…associated with the payment request.)


the machine-readable instructions, when executed by the processor, further cause the first computing device to at least: send a first request addressed to the URI; 

(Jackson – [0020] the invitation or message may include a link (e.g., a hyperlink) to or an address of a Web site hosted by the host module 149. A payee selection of the link or navigation to an address may establish a communications session between a payee device 115 and the Web site.)

Examiner Note:  Interpreting payee selection of the link as a request to establish a communication session. 


Jackson does not explicitly teach the following limitations, however Hockey teaches: 


receive a list of institutions in response to the first request; in response to a selection of an institution from the list of institutions, 

(Hockey – [col 50 ln 4-8] the system 100 determines an application proxy instance associated with the normalized API request based on the <Platform Account ID> parameter, the <User Account Identifier> parameter, and the <Institution ID> parameter. [Fig. 19A, col 70 ln 65-67] the user interface 1910 may include multiple banks (or other institutions) from which the user may select.)


    PNG
    media_image2.png
    724
    483
    media_image2.png
    Greyscale



receive a second request for authentication credentials for the institution; and 

(Hockey – [Fig. 19B, col 71 ln 3-6] Upon selection of an institution, user interface 1920 of FIG. 198 may be displayed to the user. Via the user interface 1920 the user may enter their account credentials and select a "submit" button to continue.)


    PNG
    media_image3.png
    700
    472
    media_image3.png
    Greyscale



in response to submission of the authentication credentials, receive a list of monetary accounts maintained by the institution selected from the list of institutions.  

(Hockey – [col 50 ln 4-8] the system 100 determines an application proxy instance associated with the normalized API request based on the <Platform Account ID> parameter, the <User Account Identifier> parameter, and the <Institution ID> parameter. [Fig. 20A, col 71 ln 35-44] user interface 2010 of FIG. 20A may be displayed to the user, and may list each account of the user from the institution. As shown, various items of information related to the accounts may be displayed. The user may select a button, such as button 2020 to indicate selection of a particular account to authorize/associate with the external user-facing system/application. Further, as mentioned, upon selection of an account, the user may indicate particular permissions associated with that authorization via a similar user interface.)


    PNG
    media_image4.png
    567
    625
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Jackson with Hockey in order to enable a user to securely authorize a third-party system to access user account data and initiate transactions related to a user account, without disclosing to the third-party system account credentials. [Hockey – abstract].


Claim 4. 


Jackson in combination with the references taught in Claim 3 teach those respective limitations.  Jackson further teaches:

wherein the first computing device comprises a display and the machine-readable instructions, when executed by the processor, further cause the first computing device to at least: 

(Jackson – [0012] According to various embodiments, there may be: one or more personal payment service (PPS) systems 105, each associated with one or more PPS computers 140 or PPS computing devices; one or more payers 112, each associated with one or more suitable payer devices 110 (e.g., computers, mobile devices, telephones, etc.); one or more payees 117, each associated with one or more suitable payee devices 115 ( e.g., computers, mobile devices, telephones, etc.); and one or more financial institution systems (e.g., systems associated with banks) [0025] any number of Web sites, interface screens, and/or other presentations (e.g., graphical user interfaces, telephone presentations, voice presentations, etc.) may be provided or presented to a payer 112 or payee 117 via the network interfaces 144.)


Jackson does not explicitly teach the following limitations, however Hockey teaches: 


present, within a user interface rendered by the display, the list of monetary accounts; 

(Hockey – [col 50 ln 4-8] the system 100 determines an application proxy instance associated with the normalized API request based on the <Platform Account ID> parameter, the <User Account Identifier> parameter, and the <Institution ID> parameter. [Fig. 20A, col 71 ln 35-44] user interface 2010 of FIG. 20A may be displayed to the user, and may list each account of the user from the institution. As shown, various items of information related to the accounts may be displayed. The user may select a button, such as button 2020 to indicate selection of a particular account to authorize/associate with the external user-facing system/application. Further, as mentioned, upon selection of an account, the user may indicate particular permissions associated with that authorization via a similar user interface.)


    PNG
    media_image4.png
    567
    625
    media_image4.png
    Greyscale





in response to selection of a monetary account from the list of monetary accounts, include the account identifier for the monetary account in the request to process the funds transfer.  

(Hockey – [col 8 ln 50-53] the normalized financial API request is a request to transfer funds from at least one withdrawal account endpoint to at least one deposit account endpoint [col 9 ln 23-27 & 50-51] each user account identifier is used to select at least one of the at least one application proxy instance, and each at least one application proxy instance includes user credentials to access the associated financial institution system…selecting at least one of the at least one deposit account endpoint for the transfer; [col 50 ln 32-34] requests may include identifier tokens, multiple account
identifiers (e.g., when requesting transfer of funds))


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Jackson with Hockey in order to enable a user to securely authorize a third-party system to access user account data and initiate transactions related to a user account, 


Claim 16. 

Jackson teaches the following limitations:

A non-transitory computer-readable medium, comprising machine-readable instructions that, when executed by a processor of a first computing device, cause the first computing device to at least:

(Jackson – [Fig. 1 & Fig. 2] [0012] According to various embodiments, there may be: one or more personal payment service (PPS) systems 105, each associated with one or more PPS computers 140 or PPS computing devices; one or more payers 112, each associated with one or more suitable payer devices 110 (e.g., computers, mobile devices, telephones, etc.); one or more payees 117, each associated with one or more suitable payee devices 115 ( e.g., computers, mobile devices, telephones, etc.); and one or more financial institution systems (e.g., systems associated with banks) [0090] These computer program instructions may also be stored in a computer-readable memory that can direct a computer or other programmable data processing apparatus to function in a particular manner)

Examiner Note:  The first computing device is being interpreted as the PPS (personal payment service) computing device.


receive a request to process a funds transfer from a client device, the request comprising a transaction identifier; 

(Jackson – [0013] the PPS system 105 may be operable to receive a payment request from a payer 112 via a suitable payer device 110. The PPS system 105 may then communicate with a designated payee 117 for the payment via a suitable payee device 115. [0076] At block 505, a payment request may be received from a payer or on behalf of a payer. For example, a payment request may be received from a payer utilizing a suitable payer device, such as the payer device 110 illustrated in FIG. 1. [0078] an invitation or other suitable message may be generated and transmitted to the designated payee utilizing the first contact identifier. The invitation may include a wide variety of different information as desired in various embodiments of the invention, a unique transaction code..associated with the payment request.)


    PNG
    media_image1.png
    1062
    782
    media_image1.png
    Greyscale


Examiner Note:  Interpreting the client device to be the payer device. 


provide, to a second computing device, the transaction identifier, a first identifier for the institution [selected from the list of institutions], and a second identifier for the account [selected from the list of accounts].  

(Jackson – [Fig. 1 & Fig. 2] [0012] According to various embodiments, there may be: one or more personal payment service (PPS) systems 105, each associated with one or more PPS computers 140 or PPS computing devices; one or more payers 112, each associated with one or more suitable payer devices 110 (e.g., computers, mobile devices, telephones, etc.); one or more payees 117, each associated with one or more suitable payee devices 115 ( e.g., computers, mobile devices, telephones, etc.); and one or more financial institution systems (e.g., systems associated with banks) [0025] the PPS computer 140 may receive and/or communicate information to other components of the system 100, such as the payer device 110, the payee device 115, and/or the financial institutions 120, 130. [0030] each payee financial institution system 120 may include or be associated with any number of financial institution computers 160 or computing devices. [0077] a payment may be directed to the designated payee utilizing stored information associated with the payee, such as a financial account number, financial institution identifier, etc. [0078] message may be generated and transmitted…may include a wide variety of different information as desired in various a unique transaction code..associated with the payment request.)


    PNG
    media_image1.png
    1062
    782
    media_image1.png
    Greyscale


Examiner Note:  The second computing device is being interpreted as the financial institution device which receives data from the PPS computer.  Spec 0073 “The integrator service 256 could also provide the transaction identifier 266 in order to assist the issuer payment service 216 in identifying which individual transaction from a plurality of 25Attorney Docket: AXP-4231-US2 / 690101-1080transactions that the monetary account identifier 249 and the institution identifier 229b are associated with”. 


Jackson does not explicitly teach the following limitations, however Hockey teaches: 


provide a list of institutions to the client device; receive, from the client device, a first selection of an institution from the list of institutions; 

(Hockey – [col 50 ln 4-8] the system 100 determines an application proxy instance associated with the normalized API request based on the <Platform Account ID> parameter, the <User Account Identifier> parameter, and the <Institution ID> parameter. [Fig. 19A, col 70 ln 65-67] the user interface 1910 may include multiple banks (or other institutions) from which the user may select.)


    PNG
    media_image2.png
    724
    483
    media_image2.png
    Greyscale



request, from the client device, authentication credentials for the institution selected from the list of institutions; 

(Hockey – [Fig. 19B, col 71 ln 3-6] Upon selection of an institution, user interface 1920 of FIG. 198 may be displayed to the user. Via the user interface 1920 the user may enter their account credentials and select a "submit" button to continue.)


    PNG
    media_image3.png
    700
    472
    media_image3.png
    Greyscale



in response to receipt of the authentication credentials, provide the client device with a list of accounts associated with the institution selected from the list of institutions; receive, from the client device, a second selection of an account from the list of accounts; and 

(Hockey – [col 50 ln 4-8] the system 100 determines an application proxy instance associated with the normalized API request based on the <Platform Account ID> parameter, the <User Account Identifier> parameter, and the <Institution ID> parameter. [Fig. 20A, col 71 ln 35-44] user interface 2010 of FIG. 20A may be displayed to the user, and may list each account of the user from the institution. As shown, various items of information related to the accounts may be displayed. The user may select a button, such as button 2020 to indicate selection of a particular account to authorize/associate with the external user-facing system/application. Further, as mentioned, upon selection of an account, the user may indicate particular permissions associated with that authorization via a similar user interface.)


    PNG
    media_image4.png
    567
    625
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Jackson with Hockey in order to enable a user to securely authorize a third-party system to access user account data and initiate transactions related to a user account, without disclosing to the third-party system account credentials. [Hockey – abstract].


Claim 17. 


Jackson in combination with the references taught in Claim 16 teach those respective limitations.  Jackson further teaches:


wherein the request to process the funds transfer is a second request, and 

(Jackson – [claim 23] receiving, by a payment service provider system comprising
one or more computers, a first request on behalf of a payee to transmit a second request for a payment from a payer, wherein the first request identifies the payer via a first contact identifier;)


the machine-readable instructions, when executed by the processor, cause the first computing device to: generate the transaction identifier in response to a first request from the second computing device for the transaction identifier; and 

(Jackson – [0042] the payer may submit a payment request 205 to their financial institution, and the financial institution may forward or communicate the payment request 205 to the PPS system 105. [0045] a unique transaction code or other unique identifier associated with the request 205 may be generated by the PPS system 105 and stored in association with other information for the request 205. [0060] information 330 associated with the payment request, such as a unique transaction code or other indicator for the payment request, may be provided by the PPS system 105 or the payee device 115 to the financial institution system 120.)

Examiner Note:  The PPS (first computing device) generates the transaction ID in response to a payment request by the FI system (second computing device). 


provide the transaction identifier to the second computing device.  

(Jackson – [0060] information 330 associated with the payment request, such as a unique transaction code or other indicator for the payment request, may be provided by the PPS system 105 or the payee device 115 to the financial institution system)


Examiner Note: Spec 0070 “The issuer payment service 216 could then send a request to the integrator service 256 for a transaction identifier 266.”


Claim 18. 


Jackson in combination with the references taught in Claim 16 teach those respective limitations.  Jackson further teaches:

wherein the transaction identifier is included within a uniform resource identifier (URI) requested by the client device in the request to process the funds transfer.  

(Jackson – [0046] the generated message 215 may further include a link ( e.g., a hyperlink) or other information ( e.g., a telephone number, universal resource locator, Web address, etc.) that the payee may utilize to access the PPS system 105. For example, a link may be included such that a payee selection of the link will establish a communications session between the payee device 115 and the PPS system 105. [0076] At block 505, a payment request may be received from a payer or on behalf of a payer. For example, a payment request may be received from a payer utilizing a suitable payer device, such as the payer device 110 illustrated in FIG. 1. [0078] an invitation or other suitable message may be generated and transmitted to the designated payee utilizing the first contact identifier. The invitation may include a wide variety of different information as desired in various embodiments of the invention, such as…a link (e.g. a hyperlink to…and/or an indicator…a unique transaction code..associated with the payment request.)


Claim 19. 


Jackson in combination with the references taught in Claim 16 teach those respective limitations.  Jackson further teaches:


wherein the machine-readable instructions, when executed by the processor, further cause the first computing device to at least authenticate with a peer payment service operated by [the institution selected from the list of institutions] on behalf of the client device using the authentication credentials.  

(Jackson – [0029] The payee financial institution system 120 may facilitate the collection of payee identifying information ( e.g., a second contact identifier, login information, access credentials, etc.) that may be utilized to authenticate the payee 117 and/or determine a pre-existing account of the payee 117 with the PPS system 105. [0032] The PPS user database 170 may include information associated with customers of the financial institution system 120 that are registered for a personal payment service, such authenticate the user such that a pre-existing account at the PPS system 105 for the user may be identified. [0035] the payer financial institution system 130 may include similar components as the payee financial institution system 120. Additionally, in certain embodiments, a payer 112 and a payee 117 may utilize the same financial institution.)

Examiner Note: Authentication of a client device using access/authentication credentials.


Jackson does not explicitly teach the following limitations, however Hockey teaches: 


the institution selected from the list of institutions

(Hockey – [col 50 ln 4-8] the system 100 determines an application proxy instance associated with the normalized API request based on the <Platform Account ID> parameter, the <User Account Identifier> parameter, and the <Institution ID> parameter. [Fig. 19A, col 70 ln 65-67] the user interface 1910 may include multiple banks (or other institutions) from which the user may select.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Jackson with Hockey in order to enable a user to securely authorize a third-party system to access user account data and initiate transactions related to a user account, without disclosing to the third-party system account credentials. [Hockey – abstract].



Claim 20. 


Jackson in combination with the references taught in Claim 16 teach those respective limitations.  Jackson further teaches:


wherein the machine-readable instructions, when executed by the processor, further cause the first computing device to 

(Jackson – [Fig. 1 & Fig. 2] [0012] According to various embodiments, there may be: one or more personal payment service (PPS) systems 105, each associated with one or more PPS computers 140 or PPS computing devices; one or more payers 112, each associated with one or more suitable payer devices 110 (e.g., computers, mobile devices, telephones, etc.); one or more payees 117, each associated with one or more suitable payee devices 115 ( e.g., computers, mobile devices, telephones, etc.); and one or more financial institution systems (e.g., systems associated with banks) [0090] These computer program instructions may also be stored in a computer-readable memory that can direct a computer or other programmable data processing apparatus to function in a particular manner)


at least provide a third identifier to the second computing device for 

(Jackson – [0025] the PPS computer 140 may receive and/or communicate information to other components of the system 100, such as the payer device 110, the payee device 115, and/or the financial institutions 120, 130. [0030] each payee financial institution system 120 may include or be associated with any number of financial institution computers 160 or computing devices. [0077] a payment may be directed to the designated payee utilizing stored information associated with the payee, such as a financial account number, financial institution identifier, etc. [0078] message may be generated and transmitted…may include a wide variety of different information… associated with the payment request.)


Jackson does not explicitly teach the following limitations, however Cook teaches: 


an escrow account associated with the funds transfer.  



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Jackson with Cook in order to facilitate a transaction using an escrow account to prevent fraud and human error during the real-estate deal closing process [Cook – 00080-0081].



Claim 21. 

Jackson teaches the following limitations: 


receiving a request to process a funds transfer from a client device, the request comprising a transaction identifier; 

(Jackson – [0013] the PPS system 105 may be operable to receive a payment request from a payer 112 via a suitable payer device 110. The PPS system 105 may then communicate with a designated payee 117 for the payment via a suitable payee device 115. [0076] At block 505, a payment request may be received from a payer or on behalf of a payer. For example, a payment request may be received from a payer utilizing a suitable payer device, such as the payer device 110 illustrated in FIG. 1. [0078] an invitation or other suitable message may be generated and transmitted to the designated payee utilizing the first contact identifier. The invitation may include a wide variety of different information as desired in various embodiments of the invention, such as…a link (e.g. a hyperlink to…and/or an indicator…a unique transaction code..associated with the payment request.)


    PNG
    media_image1.png
    1062
    782
    media_image1.png
    Greyscale


Examiner Note:  Interpreting the client device to be the payer device. 


providing, to a computing device, the transaction identifier, a first identifier for the institution [selected from the list of institutions], and a second identifier for the account [selected from the list of accounts].  

(Jackson – [Fig. 1 & Fig. 2] [0012] According to various embodiments, there may be: one or more personal payment service (PPS) systems 105, each associated with one or more PPS computers 140 or PPS computing devices; one or more payers 112, each associated with one or more suitable payer devices 110 (e.g., computers, mobile devices, telephones, etc.); one or more payees 117, each associated with one or more suitable payee devices 115 ( e.g., computers, mobile devices, telephones, etc.); and one or more financial institution systems (e.g., systems associated with banks) [0025] the PPS computer 140 may receive and/or communicate information to other components of the system 100, such as the payer device 110, the payee device 115, and/or the financial institutions 120, 130. [0030] each payee financial institution system 120 may include or be associated with any number of financial institution computers 160 or computing devices. [0077] a payment may be directed to the designated payee utilizing stored information associated with the payee, such as a financial account number, financial institution identifier, etc. [0078] message may be generated and transmitted…may include a wide variety of different information as desired in various embodiments of the invention, such as…a unique transaction code..associated with the payment request.)


    PNG
    media_image1.png
    1062
    782
    media_image1.png
    Greyscale


Examiner Note:  The computing device is being interpreted as the financial institution device which receives data from the PPS computer.  Spec 0073 “The integrator service 256 could also provide the transaction identifier 266 in order to assist the issuer payment service 216 in identifying which individual transaction from a plurality of 25Attorney Docket: AXP-4231-US2 / 690101-1080transactions that the monetary account identifier 249 and the institution identifier 229b are associated with”. 


Jackson does not explicitly teach the following limitations, however Hockey teaches: 


providing a list of institutions to the client device; receiving, from the client device, a first selection of an institution from the list of institutions; 

(Hockey – [col 50 ln 4-8] the system 100 determines an application proxy instance associated with the normalized API request based on the <Platform Account ID> parameter, the <User Account Identifier> parameter, and the <Institution ID> parameter. [Fig. 19A, col 70 ln 65-67] the user interface 1910 may include multiple banks (or other institutions) from which the user may select.)


    PNG
    media_image2.png
    724
    483
    media_image2.png
    Greyscale


requesting, from the client device, authentication credentials for the institution selected from the list of institutions; 

(Hockey – [Fig. 19B, col 71 ln 3-6] Upon selection of an institution, user interface 1920 of FIG. 198 may be displayed to the user. Via the user interface 1920 the user may enter their account credentials and select a "submit" button to continue.)


    PNG
    media_image3.png
    700
    472
    media_image3.png
    Greyscale


in response to receiving the authentication credentials, providing the client device with a list of accounts associated with the institution selected from the list of institutions; receiving, from the client device, a second selection of an account from the list of accounts; and 


(Hockey – [col 50 ln 4-8] the system 100 determines an application proxy instance associated with the normalized API request based on the <Platform Account ID> parameter, the <User Account Identifier> parameter, and the <Institution ID> parameter. [Fig. 20A, col 71 ln 35-44] user interface 2010 of FIG. 20A may be displayed to the user, and may list each account of the user from the institution. As shown, various items of information related to the accounts may be displayed. The user may select a button, such as button 2020 to indicate selection of a particular account to authorize/associate with the external user-facing system/application. Further, as mentioned, upon selection of an account, the user may indicate particular permissions associated with that authorization via a similar user interface.)


    PNG
    media_image4.png
    567
    625
    media_image4.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Jackson with Hockey in order to enable a user to securely authorize a third-party system to access user account data and initiate transactions related to a user account, without disclosing to the third-party system account credentials. [Hockey – abstract].

Claim 22. 

Rejected using the same rationale as Claim 17. 

Claim 23. 

Rejected using the same rationale as Claim 18. 

Claim 24. 

Rejected using the same rationale as Claim 19. 

Claim 25. 

Jackson in combination with the references taught in Claim 21 teach those respective limitations.  Jackson further teaches:


providing a third identifier to the first computing device 

(Jackson – [0025] the PPS computer 140 may receive and/or communicate information to other components of the system 100, such as the payer device 110, the payee device 115, and/or the financial institutions 120, 130. [0030] each payee financial institution system 120 may include or be associated with any number of financial institution computers 160 or computing devices. [0077] a payment may be directed to the designated payee utilizing stored information associated with the payee, such as a financial account number, financial institution identifier, etc. [0078] message may be generated and transmitted…may include a wide variety of different information… associated with the payment request.)


The remainder of the claim is rejected using the same rationale as Claim 20. 



Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 20110213707) in view of Hockey (US 10003591), and further in view of Liwerant (US 20110196797).

Claim 5. 


Jackson in combination with the references taught in Claim 1 teach those respective limitations.  Jackson further teaches:


wherein the machine-readable instructions further cause the first computing device to at least: render, within a user interface presented on a display of the first computing device, a prompt to confirm the funds transfer; and


(Jackson – [0025] interface screens, and/or other presentations (e.g., graphical user interfaces, telephone presentations, voice presentations, etc.) may be provided or presented to a payer 112 or payee 117 via the network interfaces 144. [0071] the message 430 may include a prompt for the payee to provide login information and/or access credentials; [0072] In response to the message 430, the payee may utilize the payee device 115 to transmit or otherwise communicate payee information 435 to the PPS system 105 that may be utilized to complete the payment)
Examiner Note: Definition of “Prompt” according to Merriam-webster “computers : a message that appears on a computer screen asking the user to do something or to provide information”.


Jackson does not explicitly teach the following limitation, however Liwerant teaches:


the request to process the funds transfer is sent in response to a confirmation of the funds transfer.  

(Liwerant – [0057] The payment module 208 may also provide prompts to a payer and a payee to confirm the transfer of funds. The prompts may be in the form of SMS, IVR, and the like. When the payer and the payee respond to the prompts of the payment module 208, the payment server 108 may initiate the fund transfer request.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Jackson with 

Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Lin (US 20100082481) provides a method carrying out peer-to-peer financial transactions using one or more electronic devices and credit accounts.

Ach (US 20170364898) provides a mobile payment system (MPS) that enables transactions for MPS users using user devices, and interfaces with third party payment systems with third party user accounts.

Carlson (US 20090281948) provides systems and methods for allowing financial transactions to be conducted using consumer devices including multi-part alias identifiers during such transactions. 

Manalo (NPL) provides a description for how to send money using the messages app on your iphone with Venmo. 


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046.  The examiner can normally be reached on M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDULMAJEED AZIZ/Examiner, Art Unit 3695